NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAR 24 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JINLIN LING,                                       No. 13-74334

               Petitioner,                          Agency No. A089-720-940

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Jinlin Ling, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

including claims of due process violations, Hernandez v. Mukasey, 524 F.3d 1014,

1017 (9th Cir. 2008), and review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      We reject Ling’s contentions that the IJ’s violated his due process rights

during his proceedings. See Almaghzar v. Gonzales, 457 F.3d 915, 921-22 (9th

Cir. 2006); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

establish a due process claim).

      Substantial evidence supports the agency’s adverse credibility determination

based on the Ling’s inconsistent accounts as to the location of his business and

residence in China, and based on his omission from his statement of significant

incidents of harm he experienced in detention. See Shrestha, 590 F.3d at 1048

(adverse credibility determination supported under “the totality of circumstances”).

The record does not support Ling’s contention that he omitted incidents due to

embarrassment. See Carrillo-Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir.

2003) (claim was based solely on counsel’s argument, which “does not constitute

evidence”). Further, Ling’s explanations do not compel the contrary result. See

Lata, 204 F.3d at 1245. We reject Ling’s contentions that his documentary


                                          2                                  13-74334
evidence overcomes his lack of credibility, see Garcia v. Holder, 749 F.3d 785,

791 (9th Cir. 2014) (evidence did not rehabilitate testimony, or independently

support petitioner’s claim), and his contention that the BIA disregarded evidence.

Thus, in the absence of credible testimony, Ling’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Ling’s CAT claim also fails because it is based on the same

testimony found not credible, and Ling does not point to any other evidence in the

record that compels the conclusion it is more likely than not he would be tortured if

returned to China. See Almaghzar, 457 F.3d at 922-23 (although reports

confirmed torture occurred in petitioner’s country, record did not compel the

finding that petitioner would be tortured).

      PETITION FOR REVIEW DENIED.




                                          3                                  13-74334